Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "optionally" and “even optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “20°C to 160°C, 50°C to 150°C, 70°C to 130°C, 80°C to 120°C” and the claim also recites “optionally 50°C to 150°C, optionally 70°C to 130°C, optionally 80°C to 120°C, optionally 105°C to 115°C” which is the narrower statement of the 
	In claims 5 and 13 it is unclear what is intended by “at or up to 10K above” the boiling point of the solvent. The Celsius scale is equivalent to one degree unit on the Kelvin scale; the temperature of the processes in the specification and claims were provided in Celsius. 10K would be 10C. Does applicant mean something else? In addition, it is unclear what the lower limit of “at or up to 10K above the boiling point” is. Does “at or up to 10K above the boiling point of the solvent” include temperatures under the boiling point of the solvent?  
  Regarding claims 7, 8, 9, 10, 11, 12 and 14, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 7, 8, 9, 10, 11, 12 and 14 recite broad recitations for moles of dehydrating agent, dialkylamide, base, pH, temperature, time, or pressure, and the claims also recite narrower statements of the ranges/limitations.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 

In claims 1-15 Applicant is requested to be consistent with the use of a), b), c), d), e) and f). At some instances the claims refer to step (a), step (b), or (c), which is not what is recited in claim 1. In addition, claim 1 uses both c) and (c), b) and (b), d) and (d), e) and (e) and f) and (f), for the same step. What is the correct letter that designates each step? In claim 15, there is lack of antecedent basis for (a), (b) and the reference to both c) and (c), b) and (b), d) and (d), e) and (e) and f) and (f) is unclear.
Claim 15 is also ambiguous for the following various reasons: 
At steb b) claim 15 doesn’t say what is subsequently dehydrated. 
At step b) claim 15 says “subsequently dehydrating, which is carried out as one-pot reaction”. However, the dehydrating appears to be only one reaction.
At step b) claim 15 recites it’s a one-pot reaction, but follows with that the isolation of the intermediate is optional. Which is it, is it a one-pot reaction or not? 
Claim 15 recites at page 8 “wherein the organic aromatic solvent”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites “(b) of the one-pot reaction…” and it is unclear what is meant by that. In addition, claim 15 recites “in (c) work-up (c)…” and it’s unclear what is meant by that.
In claim 15, at step (c) on page 8, the claim recites “wherein the amount of base is…”. It is unclear if the “base” refers to the amount of additional 32% solution of sodium hydroxide included or the amount of inorganic base required in work-up c).
up to 50°C to 60°C”. Can the temperature be, 18°C, or 40°C or it must be in the range of 50°C to 60°C?
In claim 15, at the last paragraph, the phrase “optionally’ in "optionally by pressure filter (or vacuum suction" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/031146 or WO 2004/002968, in view of Rama (WO 2012/052829), Krynitsky (Organic Syntheses, Coll. Vol. 4, p.436 (1963); Vol. 32, p.65 (1952)), Yoakim (WO2010/130034), Long (CN103936622), Hayashisaka (JP 2009280545), EP 3072943, Bourzat (US 5,939,561), Browne (J. Med. Chem. 1991, 34, 725-736),  Meyer (J. Med. Chem. 2000, 43, 1586-1603), Randall (US 2004/0167194), Sonesson (WO 2007/065655), and Mao (Organic Process Research & Development 2009, 13, 1206–1208).	 
Determination of the scope and content of the prior art (MPEP §2141.01)
Both primary references (WO 2007/031146 and WO 2004/002968) teach the same exact reaction as claimed in this application. The primary references use thionyl chloride (SOCl2) or phosphorous oxychloride in a mixture with DMF as dehydrating agent at step b) to transform the amide group of the compound of formula (IV) into a nitrile group (CN) and provide the known compound isotianil. Particularly, WO2007/031146 teaches suitable solvents for both steps a) and b), such as toluene or dimethylacetamide (para [0010]), and methyl acetate, ethyl acetate or mixtures thereof (para [0014], [0021]). Step a) can be carried out at -20°C to 160°C and step b) at -10°C to 30°C but both temperatures can also be identical (para [0026-0027]). WO2007/031146 teaches that the process can be carried out as a one-pot reaction (without isolation of the intermediate) (para [0021] and Examples), that the dehydrating agent is selected from mixtures of, for example, dimethylformamide with thionyl chloride, phosphorous oxychloride or others (para [0029]), the amount of dehydrating agent is between 1 to 6 mol per mol of 3,4-dichloroisothiazole-5-carbonyl chloride (para[0030]) and the amounts of dialkylformamide are between 1 and 4 mol per mol of 
Particularly, WO 2004/002968 teaches suitable solvents for both steps a) and b), such as toluene, chlorobenzene, DMF and dimethylacetamide (lines 65-69 and 79-83). Step a) can be carried out at temperatures of 0°C to 160°C, at 60°C and step b) at -20° to 80°C, at  0°or room temp., but both temperatures can also be identical (lines 85-88 and Examples) the reactions can be performed at atmospheric pressure (see examples). WO 2004/002968 teaches that the process can be carried out as a one-pot reaction (without isolation of the intermediate) (line 105-110 and Examples 5-8), that the dehydrating agent is selected from mixtures of, for example, dimethylformamide and thionyl chloride, or phosphorous oxychloride or others (lines 74-77), the amount of dehydrating agent is 1.4 mol per mol of 3,4-dichloroisothiazole-5-carbonyl chloride (at least Ex. 5-8) between and optionally an excess of dialkylformamide (lines 98-100) or about 16 mol per mol of 3,4-dichloroisothiazole-5-carbonyl chloride (calculated from Ex. 5-8). In general, the reaction mixture is treated with water, stirred, and the solid filtered off with suction and washed with water.   
The secondary references are cited for the various customary workups done to reaction mixtures after the transformation (dehydration) of amides into –CN by the use of thionyl chloride or phosphorous oxychloride as in this application. Quenching thionyl chloride or phosphorous oxychloride reactions for neutralizing or removing the unreacted thionyl chloride or phosphorous oxychloride and removing the undesired by-products formed (HCl and SO2 of thionyl chloride) is not new. This has been done with aq. NaOH, KOH solution, sodium carbonate or bicarbonate and in combination with st paragraph). In Bourzat (US 5,939,561) the reaction mixture is worked up first with a saturated aqueous solution st col. lines 20-25). In Randall (US 2004/0167194), the reaction mixture is cooled, POCl3 removed in vacuo (degassed), the solids dissolved in water and stirred, saturated ammonium hydroxide added until a pH of about 8, the mixture is chilled and the solids filtered (para [0287]). In Sonesson (WO 2007/065655), the reaction mixture was put into ice, made basic by addition of aqueous sodium bicarbonate, extracted with ethyl acetate, the ethyl acetate evaporated under reduced pressure, dissolved in a mixture of absolute ethanol and HCl and refluxed for 2h, the ethanol evaporated and the resulting aqueous mixture made basic with aq. sodium carbonate, extracted with CH2Cl2 and evaporated under reduced pressure (p. 26, Ex. 7). In Mao (Organic Process Research & Development 2009, 13, 1206–1208), the POCl3 was recovered, and the residue was added to ice slowly. The 
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
            The process claimed was known in the prior art, the only difference between the claims and the prior art process is in the workup of the final product and in some claims the additional reaction conditions, i.e. the temperature and pressure of a process step (cl. 13-14).  
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
The level of ordinary skill in the art is high. Someone performing these reactions would be trained in organic chemistry and would have known the relevant art and the appropriate workup conditions for thionyl chloride or phosphorous oxychloride reactions involving dehydration of amides into –CN. In regards to claims 1-9, one of ordinary skill would have been motivated to quench the reaction mixture of the primary references with an inorganic base, such as by treating the mixture with aq. potassium carbonate, NaOH, or sodium carbonate which would adjust the pH of the reaction mixture, followed by degassing under vacuum or while stirring, before filtering and collecting the product, because the secondary references did this and the artisan knew this would be removing unreacted thionyl chloride and by-products (HCl and SO2 formed). The artisan knew that the workups could be combined in any order with similar results. For the ordinary skilled artisan the “selection of any order of performing process steps is prima facie In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
In regards to claims 10 and 12, the pH is said to be adjusted between 1.0 to 6.0 at quenching and between 5 and 7 after degassing, respectively. The secondary references teach addition of a base at quenching, which would adjust the pH, however the final pH was not measured or it was made basic. In addition, secondary references also teach adjustment of the pH at various times during workup, including after degassing. It would have been obvious to a person skilled in the art to determine the optimum pH for the workup of the reaction mixture in order to perform an effective workup (with the least loss of material). The ordinary skilled artisan would have known how to do this, as evidenced at least by the secondary references.  Applicant’s attention is drawn to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the court stated that “Normally, change 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 temperature, concentration, or both, is not patentable modification; however, such changes may impart patentability to process if ranges claimed produce new and unexpected result which is different in kind and not merely in degree from results of prior art; such ranges are termed “critical” ranges, and applicant has burden of proving such criticality; even though applicant's modification results 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in the art; more particularly, where the general conditions of a claim are disclosed 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in the
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In the instant case there is no evidence of record that the claimed adjustment of the pH of the reaction mixture produces new and unexpected results.
he normal desire of scientists or artisans to improve upon what is already generally known” (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382) through routine experimentation. The general conditions of the claimed invention are disclosed in the prior art. One of ordinary skill in the chemical art would expect slight variations to be within the expected purview of 35 U.S.C. 103(a). The ordinary skilled artisan would have enjoyed a high expectation of success in view of the high level of skill in the art and the teachings in the prior art.  The selection of reaction conditions is more optimization by more modification of routine experimentation and within one skilled in the art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claims 13 and 14, the primary references teach step a) of the reaction performed at atmospheric pressure and at a range of temperatures encompassing those claimed. However, the ordinary skilled artisan knew how to perform reactions under reduced pressure and the advantage of doing so.  Advantages to running a reaction under reduced pressure is a reduction in the reaction temperature and therefore, a reduction of secondary reactions. Thus, the ordinary skilled chemist In re Boesch and Slaney (CCPA) 204 USPQ 215. Applicant’s attention is drawn to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the court stated that “Normally, change 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 temperature, concentration, or both, is not patentable modification; however, such changes may impart patentability to process if ranges claimed produce new and unexpected result which is different in kind and not merely in degree from results of prior art; such ranges are termed “critical” ranges, and applicant has burden of proving such criticality; even though applicant's modification results 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in the art; more particularly, where the general conditions of a claim are disclosed 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in the
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In the instant case there is no evidence of record that the claimed reduced pressure produces new and unexpected results.
Thus, pursuant to the Supreme  Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A), (C) and (G) apply in this case:

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
The artisan would have enjoyed a high expectation of success due that the references disclose similar reactions.

Claim objections
In all dependent claims 2-14, the claims should start with “A process” or “The process”.
Independent claims 1 and 15 should start with “A process”.
In claim 2, last line, replace “the mixture thereof” with “mixtures thereof”.
Conclusion
Claims 1-15 are rejected. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626